In an action for divorce (1) the plaintiff husband appeals from so much of an order of the Supreme Court, Nassau County, dated August 28, 1973, as awarded defendant alimony pendente lite of $100 per week and exclusive occupancy of the marital residence and denied his cross motion for a severance and trial of his cause of action for defendant’s alleged adultery prior to the trial of defendant’s counterclaim for alleged cruelty; and (2) defendant cross-appeals from so much of the order as limited the award for alimony pendente lite to $100 per week and the award for support of the parties’ children pendente lite to $75 per week and as referred defendant’s request for a counsel fee to the trial court. Order affirmed insofar as appealed from, without costs. No opinion. Hopkins, Acting P. J., Martuscello, Christ, Brennan and Munder, JJ., concur.